EXHIBIT 10.8

SCS LICENSE AGREEMENT
 
This SCS License Agreement (the "Agreement"), which is agreed to be effective as
hereinafter provided, is by and between St. Jude Medical, Inc., a Minnesota
corporation having its principal place of business at One Lillehei Plaza, St.
Paul, Minnesota, 55117 ("St. Jude"), and Boston Scientific Corporation, a
Delaware corporation having its principal place of business at One Boston
Scientific Place, Natick Massachusetts, 01760-1537 ("BSC").
 
RECITALS
 
A.  Advanced Bionics Corporation ("ABS"), a wholly-owned subsidiary of BSC and
Advanced Neuromodulation Systems, Inc. ("ANS"), a wholly-owned subsidiary of St.
Jude, are adverse parties in the following currently pending litigation matters
(collectively referred to as the "SCS Cases"):
 
   1) Advanced Neuromodulation Systems, Inc. v. Advanced Bionics Corporation,
Civil Action No. 4:04cv131 (E.D. Tex);
 
   2) Advanced Bionics Corporation v. Advanced Neuromodulation System, Inc.,
Civil Action No. 4:04cv131 (E.D. Tex.); and
 
   3) the arbitration proceeding before the International Institute for Conflict
Prevention and Resolution, Case No. G-06-08A.
 


B.  St. Jude and BSC and certain of their respective Affiliates are engaged in,
inter alia, the design, development, manufacture, and sale of devices for spinal
cord stimulation.
 
C.  St. Jude and BSC and certain of their respective Affiliates own or hold
certain rights in the Patents-In-Suit.
 
D.  Pursuant to a Settlement Agreement dated July 29, 2006, St. Jude and BSC
have agreed to terminate the SCS Cases in return for, inter alia, the granting
of certain rights by and between St. Jude and BSC concerning the Patents-In-Suit
(the "Settlement Agreement").
 
Now therefore, in consideration of the covenants and agreements set forth herein
and the Settlement Agreement, pursuant to which a number of additional cases
between St. Jude and BSC are either resolved or limited in scope, and for
valuable consideration receipt of which is hereby acknowledged, St. Jude and BSC
mutually agree as follows:
 
ARTICLE I
 
Definitions of Certain Terms
 
For the purposes of this Agreement, the following terms shall have the meaning
specified below. Whenever used in the Agreement, "include," "includes," and
"including" shall be deemed to be followed by "without limitation," whether or
not it is followed by such words.
 
Section 1.01. Affiliate. "Affiliate" means any person or entity that controls or
is controlled by or is under common control with St. Jude or BSC on the
Effective Date or at any time thereafter.
 

--------------------------------------------------------------------------------


For purposes of this Section 1.01, ownership, directly or indirectly, of more
than fifty percent (50%) of the capital stock or other comparable ownership
interest of the corporation or entity carrying the right to vote for or appoint
directors or their equivalent (if not a corporation) shall constitute control
thereof. "Affiliate" of a third party means a person or entity that controls, is
controlled by, or under common control with, such third party.
 
Section 1.02. Patents-In-Suit. "Patents-In-Suit" means U.S. Patent Nos.
6,516,227; 6,381,496; 6,216,045; 6,154,678; and 4,793,353.
 
Section 1.03. BSC Licensed Patents.
 
(a)  "BSC Licensed Patents" means U.S. Patent Nos. 6,516,227 and 6,381,496,
including all divisionals, continuations, continuations-in-part, reissues,
reexaminations and foreign counterparts, except as set forth in Section 1.03(c),
below.
 
(b)  Without limiting the foregoing, the term "BSC Licensed Patents"
specifically includes, but is not limited to, all present patents and patent
applications listed on Exhibit A of this Agreement. BSC believes that Exhibit A
is a complete listing of its U.S. patents and patent applications within the
foregoing definition of BSC Licensed Patents which are in existence as of the
Effective Date, and any errors, overinclusions, or omissions from Exhibit A will
be deemed to be inadvertent and not a material breach. Present foreign patents
and patent applications, including foreign counterparts of U.S. patents and
patent applications listed on Exhibit A, have intentionally not been included in
Exhibit A but are deemed to be BSC Licensed Patents if they are covered by the
foregoing definition in this Section 1.03.
 
(c)  Notwithstanding the foregoing, the term "BSC Licensed Patents" specifically
excludes the following:
 
   (1) Claims 3-15 and 20-53 of U.S. Patent No. 6,516,227;
 
   (2) Claims 2, 6 and 10 of U.S. Patent No. 6,895,280; and
 
   (3) any patent claim with priority based on U.S. Patent Nos. 6,516,227 or
6,895,280 that claims multiple independent current sources for generating
independently-controlled stimulus currents on multiple electrodes, thereby
having the equivalent function to the device as claimed in any of the claims
excluded pursuant to sub-sections (1) and (2), above.
 
Section 1.04. St. Jude Licensed Patents.
 
(a)  "St. Jude Licensed Patents" means U.S. Patent Nos. 6,154,678 and 4,793,353,
including all divisionals, continuations, continuations-in-part, reissues,
reexaminations and foreign counterparts.
 
(b)  "St. Jude Licensed Patents" also means U.S. Patent No. 6,216,045, including
all divisionals, continuations, continuations-in-part, reissues, reexaminations,
and foreign counterparts, for use in the SCS Field and excludes any use outside
of the SCS Field.
 
(c)  Without limiting the foregoing, the term "St. Jude Licensed Patents"
specifically includes, but is not limited to, all present patents and patent
applications listed on Exhibit A of this Agreement. St. Jude believes that
Exhibit A is a complete listing of its U.S. patents and patent
 

--------------------------------------------------------------------------------


applications within the foregoing definition of St. Jude Licensed Patents which
are in existence as of the Effective Date, and any errors, overinclusions, or
omissions from Exhibit A will be deemed to be inadvertent and not a material
breach. Present foreign patents and patent applications, including foreign
counterparts of U.S. patents and patent applications listed on Exhibit A, have
intentionally not been included in Exhibit A but are deemed to be St. Jude
Licensed Patents if they are covered by the foregoing definition in this Section
1.04.
 
Section 1.05. SCS Field. "SCS Field" shall mean spinal cord stimulation to treat
or manage chronic pain of the trunk and limbs.
 
Section 1.06. Effective Date. "Effective Date" shall mean July 29, 2006.
 
 ARTICLE II
 
Cross License
 
Section 2.01. License. Subject to the terms, conditions, and limitations set
forth herein:
 
(a)  St. Jude grants (and will cause its Affiliates to grant) to BSC and its
Affiliates a non-exclusive, irrevocable, perpetual, fully paid-up (except for
royalties due to a third party, if any) worldwide license or sublicense, as the
case may be, without the right to sublicense, under the St. Jude Licensed
Patents to make, have made, use, sell, have sold, offer for sale, distribute,
have distributed, and otherwise dispose of products, including supplying or
causing to be supplied components thereof for use therein, and further including
importing products, or components thereof for use therein, into any jurisdiction
where St. Jude Licensed Patents are effective and which are manufactured in
accordance with a method of any St. Jude Licensed Patent.
 
(b)  BSC grants (and will cause its Affiliates to grant) to St. Jude and its
Affiliates a non-exclusive, irrevocable, perpetual, fully paid-up (except for
royalties due to a third party, if any) worldwide license or sublicense, as the
case may be, without the right to sublicense, under the BSC Licensed Patents to
make, have made, use, sell, have sold, offer for sale, distribute, have
distributed, and otherwise dispose of products, including supplying or causing
to be supplied components thereof for use therein, and further including
importing products, or components thereof for use therein, into any jurisdiction
where BSC Licensed Patents are effective and which are manufactured in
accordance with a method of any BSC Licensed Patent.
 
(c)  If any party has products made for it under the above license grant, such
products must bear its or one of its Affiliates’ trade names or trademarks;
however, such products may bear third-party trade names or trademarks for
materials or components used in such products.
 
(d)  The licenses granted in this Section 2.01 shall be irrevocable except for
the specific exceptions described in the change of control situations
contemplated by provisions of Section 9.02 below.
 
Section 2.02. Regarding OEM Activities. The licenses granted or to be granted
under this Article II shall not be used in such a way as to manufacture products
on an original equipment manufacturer (“OEM”) basis for any person or entity
other than St. Jude and its Affiliates or BSC and its Affiliates. The licenses
granted or to be granted under this Article II shall apply to and for the
benefit of products manufactured by a party to this Agreement for a third party
who is licensed under the appropriate patents of the other party to this
Agreement where, and to the extent that, the
 

--------------------------------------------------------------------------------


third party's license permits such third party to "have made" such products for
such third party. Nothing in this Agreement shall preclude the use of the
licenses granted or to be granted under this Article II by a party or its
Affiliate for the purpose of having products manufactured by a third party on an
OEM basis for such party or its Affiliate; provided, however, that such products
must bear the trademark or trade name of such party or its Affiliate.
Notwithstanding the foregoing, such products may bear third-party trade names or
trademarks for materials or components used in such products.
 
Section 2.03. Certain Conditions, Limitations and Understandings. The licenses
and sublicenses granted under this Agreement are expressly made subject to the
following conditions, limitations and understandings:
 
(a)  The licenses are personal to the parties hereto, and are nonassignable and
nontransferable, except as set forth in Section 9.02 below.
 
(b)  The parties and their Affiliates shall have the right, in their sole and
absolute discretion, to control the maintenance, abandonment, extension, and
licensing of their own patents including the BSC Licensed Patents and St. Jude
Licensed Patents; provided however, that no such license or other transfer of
interest shall in any manner abridge the rights of the other party granted under
this Agreement.
 
(c)  The owner of a BSC Licensed Patent or St. Jude Licensed Patent shall have
the right to enforce, or not to enforce, such patents in its sole and absolute
discretion against all persons and organizations other than a party or Affiliate
of a party hereto.
 
(d)  The licenses granted herein shall not extend to any technical know-how or
design information, manufacturing, marketing, and/or processing information or
know-how, designs, drawings, mask works, specifications, software source code,
algorithms, clinical data, or other documents directly or indirectly pertinent
to the use of the BSC Licensed Patents or St. Jude Licensed Patents, or to the
use of any trademarks or trade names, service marks, or software copyrights or
other copyrights (including copyright registrations) of any party, and the
parties acknowledge that there is no obligation upon any party or its Affiliates
to provide such information, know-how, designs, drawings, mask works,
specifications, software source code, algorithms, clinical data, or other
documents.
 
(e)  Except as otherwise expressly provided in this Agreement, all licenses are
granted for the life of the covered patents.
 
(f)  All licenses and sublicenses required to be granted by Affiliates under
this Agreement shall be subject to the terms and conditions set forth in this
Agreement.
 
(g)  Any assignment or other transfer by a party or its Affiliate of that
entity's interest in (i) a BSC Licensed Patent or (ii) a St. Jude Licensed
Patent shall be made subject to the rights of the other party and its Affiliates
under this Agreement.
 
(h)               Any license extended to an Affiliate shall continue only so
long as "Affiliate" status is maintained, or as permitted pursuant to the other
party’s consent.
 

--------------------------------------------------------------------------------


ARTICLE III
 
Representations, Warranties and Limitations
 
Section 3.01. Certain Representations and Warranties.
 
(a)  Each party represents and warrants to the other party as follows and
acknowledges that each of the following representations and warranties has been
relied upon by the other party and is material to the other party's decision to
enter into the Agreement: each party hereto has the requisite power and
authority, corporate and otherwise, to execute and perform the Agreement, to
grant the licenses and sublicenses provided for herein, and, except as provided
in this Section 3.01, to cause such party’s Affiliates to execute and perform
the Agreement and to grant the licenses and sublicenses provided for herein.
 
(b)  To the extent that a party shall lack the requisite authority to cause an
Affiliate of such party to execute or perform this Agreement or to grant the
licenses or sublicenses as provided in this Agreement, then such party shall
defend, indemnify, and hold harmless the other party and its Affiliates, and all
officers, directors, employees, attorneys, agents, successors, and assigns of
the other party and its Affiliates, against any and all legal expenses, costs,
and judgments arising from claims, controversies, demands, rights, disputes,
grievances, or causes of action that would have been avoided had such party
caused such Affiliate to execute or perform the Agreement or to grant the
licenses or sublicenses as provided in this Agreement.
 
(c)  Neither party hereto is a party to any license, agreement or other
instrument which would prohibit or restrict the granting of the licenses or
sublicenses herein.
 
Section 3.02. Disclaimers. Nothing contained in this Agreement shall be
construed as:
 
(a)  A warranty or representation by any party hereto as to the validity, scope,
or enforceability of any BSC Licensed Patents or St. Jude Licensed Patents; or
 
(b)  A warranty or representation by any party hereto that anything made, used,
sold, or otherwise disposed of under any license granted in this Agreement is or
will be free from infringement of patents of third parties; or
 
(c)  An obligation to bring or prosecute actions or suits against third parties
for patent infringement, or as an agreement by the parties to assist each other
in any manner in the defense of any claim of infringement brought by a third
party; or
 
(d)  An obligation to file or prosecute any patent application, to secure the
grant of any patent or any reissue or extension thereof, or to pay any
maintenance fee or annuity or tax or take any other steps to maintain any
patent; or
 
(e)  A representation, warranty, or extension of warranties of any kind,
expressed or implied, or an assumption of responsibility by any party with
respect to the use, sale, or other disposition by the other party or its agents,
representatives, distributors, or users of products incorporating or made by use
of inventions licensed under this Agreement.
 
Section 3.03. Limitations. Each party shall be responsible for its design,
manufacture, instructions for use, quality control, and all safety-related
activities relating to its own products, whether or not manufactured under
license from the BSC Licensed Patents or the St. Jude Licensed
 

--------------------------------------------------------------------------------


Patents, and shall not be responsible for the products of the other party, the
other party's Affiliates, or any other party or person.
 
ARTICLE IV
 
Term
 
Section 4.01. Term. This Agreement shall be effective as of the Effective Date
and shall continue in force and effect until the expiration of the last to
expire of the patents licensed and sublicensed pursuant to the provisions of
this Agreement.
 
ARTICLE V
 
Confidentiality/Publicity Concerning Agreement
 
Section 5.01. Confidentiality/Publicity Concerning Agreement. It is intended
that, to the extent possible, the terms of this Agreement remain confidential.
No party or any Affiliate of a party shall originate any publicity, news
release, or other such general public announcement or make any other disclosure
to any third party regarding the terms of this Agreement without the express
written consent of the other party (without limitation, the foregoing provision
is not intended to limit communications deemed reasonably necessary or
appropriate by a party or its Affiliate to its employees, shareholders,
directors, officers, accountants, auditors and legal counsel). Notwithstanding
the foregoing provision, the parties and their respective Affiliates shall not
be prohibited from making any disclosure or release that is required by law,
court order, or applicable regulation, or is considered necessary by counsel to
fulfill an obligation under securities laws or the rules of the New York Stock
Exchange or other applicable stock exchange or to protect any intellectual
property right in any territory so long as the disclosing party provides notice
to the other party at least five (5) business days prior to such disclosure.
However, the Parties agree that, with regard to any required disclosure to the
Securities and Exchange Commission regarding this Agreement or the fact that it
has been executed that is made on or around the Effective Date, prior notice to
the other party shall not be required.
 
ARTICLE VI
 
Notice
 
Section 6.01. Notice. Any notice or other communication to be made pursuant to
this Agreement shall be sent to the other party at its address listed below or
at such other address such party may hereinafter designate to the other party in
writing:
 
If to BSC:
 
President and CEO
Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537
Facsimile No.: (508) 650-8956


 

--------------------------------------------------------------------------------


with a copy to:
 
General Counsel
Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537
Facsimile No.: (508) 650-8956
 
 
 
If to St. Jude:
 
President and CEO
St. Jude Medical, Inc.
One Lillehei Plaza
St. Paul, MN 55117
Facsimile No.: (651) 481-7690
 
 
 
with a copy to:
 
General Counsel
St. Jude Medical, Inc.
One Lillehei Plaza
St. Paul, MN 55117
Facsimile No.: (651) 481-7690
 
Notice shall be deemed to have been given (i) at the expiration of two (2)
business days from the date of delivery of a facsimile transmission, provided
that a copy is deposited postage prepaid for delivery with the postal service or
given for delivery to an express courier service on the same date as the sending
of the facsimile, or (ii) ten (10) business days from the date the communication
is deposited postage prepaid with the postal service or given to an express
courier service, unless actual receipt of the notice at an earlier date is
established. Without limitation of the foregoing, a written receipt signed by
the addressee or its duly appointed representative situated at the addresses set
forth hereinabove shall constitute sufficient evidence of service. Either party
may change its address and facsimile information by written notice given in
accordance with the provisions of this Section.
 
ARTICLE VII
 
Loss of Patents
 
Section 7.01. Loss of Patents. The loss of any patent(s) or patent
application(s) embraced by the term "BSC Licensed Patents" or "St. Jude Licensed
Patents" by any party hereto, through abandonment, failure to renew, declaration
of invalidity, or otherwise, shall not be cause to terminate this Agreement or
the licenses granted hereunder with respect to all other BSC Licensed Patents or
St. Jude Licensed Patents and such loss, or any declaration of noninfringement,
invalidity, or unenforceability, shall not be deemed a failure of consideration.
 

--------------------------------------------------------------------------------


ARTICLE VIII
 
Alternative Dispute Resolution
 
Section 8.01. Alternative Dispute Resolution.
 
(a)  Any dispute concerning whether any party’s actions are licensed under
Article II of this Agreement, that is not resolved by negotiation as provided in
subsection (c) of this Section 8.01 shall be resolved by binding Alternative
Dispute Resolution ("ADR") in the manner described in Exhibit B.
 
(b)  Any dispute that arises out of or relates to this Agreement, including an
alleged breach of this Agreement but excluding any dispute within the scope of
subsection (a) of this Section 8.01, between (i) St. Jude or a St. Jude
Affiliate and (ii) BSC or a BSC Affiliate that is not resolved by negotiation as
provided in subsection (c) of this Section 8.01 shall be resolved by binding
Alternative Dispute Resolution ("ADR") in the manner described in Exhibit C.
 
(c)  The parties recognize that a bona fide dispute may arise from time to time
as to certain matters that relate to this Agreement. In all such instances, any
party may, by written notice to the other party, have such dispute referred to
their respective employees designated below or their successors, for attempted
resolution by good faith negotiations within sixty (60) days after such notice
is received. Such designated employees are as follows:
 
For BSC: 
 
General Counsel
Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537
Facsimile No.: (508) 650-8956
 
For St. Jude: 
 
General Counsel
St. Jude Medical, Inc.
One Lillehei Plaza
St. Paul, MN 55117
Facsimile No.: (651) 481-7690
 
Any settlement reached by the parties under this Section 8.01 shall not be
binding until reduced to writing and signed by authorized officers of St. Jude
and BSC. If the designated employees are unable to resolve such dispute within
such sixty-day period, any party may invoke the ADR provisions of this Section
8.01.
 
ARTICLE IX
 
General Provisions
 
Section 9.01. Modification. The Agreement may not be modified, changed, or
terminated orally. No change, modification, addition, or amendment shall be
valid unless given in writing expressly indicating an intent to modify the
Agreement and duly executed by the parties.
 

--------------------------------------------------------------------------------


Section 9.02. Assignment and Transfer. The licenses and other rights granted in
this Agreement shall be nonassignable and nontransferable except in connection
with the sale of a party’s spinal cord stimulation products business (whether by
the sale of all or substantially all of a party’s assets or its subsidiaries'
assets related to spinal cord stimulation products, sale of stock of one or more
subsidiary companies, merger, or otherwise). Except as permitted herein, a
purported transfer of the license or other rights granted herein shall be null
and void and shall give the other party hereto the right to terminate the
license granted to the transferring party without terminating the licensed
granted by the transferring party. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of St. Jude, BSC, and their
respective Affiliates and successors.
 
Section 9.03. Assurances. BSC shall in all events remain fully responsible for,
and shall assure its own and its Affiliates' performance of, all of their
respective obligations under this Agreement, and St. Jude shall in all events
remain fully responsible for, and shall assure its own and its Affiliates'
performance of, all of their respective obligations under this Agreement.
 
Section 9.04. Entire Agreement.
 
Other than for the agreements listed in Exhibit D, hereto, which shall still
remain in full force and effect in accordance with their terms and conditions,
this Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes any and all negotiations,
correspondence, understandings and agreements, whether written or oral, between
the parties respecting the subject matter hereof. Except for the license
agreements listed in Exhibit D, any license agreement covering any BSC Licensed
Patents or St. Jude Licensed Patents in existence between the parties prior to
the Effective Date shall be deemed terminated as of the Effective Date and
superseded by this Agreement.
 
Section 9.05. Governing Law. Recognizing that the laws within the United States
and international jurisdictions vary in their content and effect with respect to
similar subject matter, and that the parties desire uniformity and
predictability in interpretation and enforcement of this Agreement, the parties
have agreed to the following provisions regarding applicable law to govern this
Agreement: All matters affecting the interpretation, form, validity, and
performance of this Agreement shall be decided under the laws of the State of
Minnesota (without regard to principles of conflicts of laws), including its
procedural laws; provided, however, that (a) nothing in Minnesota state
procedural law shall be deemed to alter or affect the applicability of the
Federal Arbitration Act as governing arbitration of disputes as provided in this
Agreement, and (b) no Minnesota state arbitration laws or arbitration rules
shall be applicable.
 
Section 9.06. Force Majeure. No party (including any of its Affiliates) shall be
liable in damages for, nor shall this Agreement be terminable or cancelable by
reason of, any delay or default in any party's performance hereunder if such
default or delay is caused by events beyond such party's reasonable control
including, but not limited to, acts of God, action of any government or agency
thereof, war or insurrection, civil commotion, destruction of facilities or
materials by earthquake, fire, flood or storm, labor disturbances, epidemic, or
failure of public utilities or common carriers. The party (or Affiliates) so
affected shall give prompt notice to the other parties of such cause, and shall
take whatever reasonable steps are necessary to relieve the effect of such cause
as rapidly as possible. All parties (or Affiliates) agree to endeavor to resume
their performance hereunder if such performance is delayed or interrupted by
reason of force majeure.
 
Section 9.07. Counterparts. This Agreement may be executed simultaneously in two
or
 

--------------------------------------------------------------------------------


more counterparts, each of which shall be deemed to be an original.
 
Section 9.08. Captions. The captions in this Agreement are intended solely as a
matter of convenience and are for reference only, and shall be given no effect
in the construction or interpretation of this Agreement.
 
Section 9.09. Severability of Provisions. Should any part or provision of this
Agreement be held unenforceable or in conflict with the law of any jurisdiction,
the validity of the remaining parts or provisions shall not be affected by such
holding.
 
Section 9.10. No Agency. At no time shall any party or its Affiliate hold itself
out to be the agent, employee, lessee, sublessee, partner, or joint venture
partner of the other party or its Affiliates. Nothing in this Agreement shall be
construed to create any relationship between the parties other than that of
licensor/licensee (or sublicensor/sublicensee) as provided in this Agreement. No
party or its Affiliates shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other party
or its Affiliates or to bind the other party or its Affiliates with regard to
any other contract, agreement, or undertaking with a third party.
 
Section 9.11. Further Assurances. At such time and from time to time on and
after the Effective Date upon request by a party, the other party will execute
and deliver or will cause to be executed and delivered, all such further acts,
acknowledgments, and assurances that may be reasonably required for carrying out
the purposes of this Agreement. Such further assurances may include, but not be
limited to, an acknowledgment by Affiliates of a party that such Affiliates are
bound by the terms and provisions of this Agreement or an acknowledgment that a
particular patent is a BSC Licensed Patent or a St. Jude Licensed Patent.
 
Section 9.12. Construction Against Waiver. No waiver of any term, provision, or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any such term, provision, or condition of this Agreement; nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision.
 

 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate and duly attested by their corporate officers duly authorized for
this purpose.
 
BOSTON SCIENTIFIC CORPORATION.
 
By: /s/ Paul W. Sandman                                   
Executive Vice President, Secretary
and General Counsel


 
ATTEST:
 
By: /s/ Lawrence J. Knopf         
 
ST. JUDE MEDICAL, INC.
 
By: /s/ Pamela S. Krop                                          
Vice President, General Counsel and Secretary


 
ATTEST:
 
By: /s/ James W. A. Ladner       



--------------------------------------------------------------------------------


Exhibit A
Licensed Patents


BSC Licensed Patents:



1.  
U.S. Patent No. 6,381,496

2.  
U.S. Patent No. 6,516,227

3.  
U.S. Patent No. 6,895,280

4.  
U.S. Patent Application Publication No. 20050107841

5.  
U.S. Patent Application Publication No. 20030114899



St. Jude Licensed Patents:



1.  
U.S. Patent No. 4,793,353

2.  
U.S. Patent No. 6,154,678

3.  
U.S. Patent No. 6,216,045

4.  
U.S. Patent No. 6,981,314

5.  
U.S. Patent No. 7,047,627

6.  
U.S. Application Publication No. 20050138791

7.  
U.S. Application Publication No. 20050138792

8.  
U.S. Application Publication No. 20050192655 






 
 

 

--------------------------------------------------------------------------------


Exhibit B
ADR Procedure Pursuant to Section 8.01(a)


1.  Upon the expiration of the 60-day period for good faith negotiations
pursuant to Section 8.01(c), any party may initiate arbitration with the
American Arbitration Association (“AAA”) by filing a Notice of Arbitration
pursuant to the then-existing AAA rules for commercial arbitration. Should any
provision of the applicable AAA rules conflict in any way with any provision of
this Agreement, this Agreement shall govern.


2.               Within twenty (20) days after filing the Notice of Arbtiration,
the parties shall appoint a single, neutral arbitrator. The arbitrator shall
have substantial experience in patent infringement litigation and in determining
whether a product embodies patent claims. If the parties are unable to agree on
the arbitrator within the time specified above, AAA will select a so-qualified
arbitrator within three (3) business days thereafter.


3.  The parties shall not be entitled to any discovery.


4.  Fifty (50) days after filing the Notice of Arbitration, each party will
submit to the arbitrator an opening brief, not to exceed 40 pages in length,
setting forth its position on the merits of the dispute. The text must be spaced
at least 24 points vertically and the font must be at least 12 points. Claim
charts regarding infringement, non-infringement, or invalidity, attached to the
brief as exhibits for the convenience of the arbitrator, will not count towards
the page limit.


5.  Eighty (80) days after filing the Notice of Arbitration, each party will
submit to the arbitrator a reply brief, not to exceed 40 pages in length,
setting forth its responses to the other party’s opening brief. The reply brief
may not raise any issues not already raised in the parties’ opening briefs and
must conform to the same spacing/font requirements as the opening briefs.


6.  No more than one-hundred twenty (120) days after filing the Notive of
Arbitration, the arbitrator shall provide a written, reasoned decision to the
parties.







--------------------------------------------------------------------------------


Exhibit C
ADR Procedure Pursuant to Section 8.01(b)


1.  Upon the expiration of the 60-day period for good faith negotiations
pursuant to Section 8.01(c), any party may initiate arbitration with the
American Arbitration Association (“AAA”) by filing a Notice of Arbitration
pursuant to the then-existing AAA rules for commercial arbitration. Should any
provision of the applicable AAA rules conflict in any way with any provision of
this Agreement, this Agreement shall govern.


2.               Within twenty (20) days after filing the Notice of Arbtiration,
the parties shall appoint a single, neutral arbitrator. The arbitrator shall
have substantial experience in commercial licensing, preferably in the medical
devices industry. If the parties are unable to agree on the arbitrator within
the time specified above, AAA will select a so-qualified arbitrator within three
(3) business days thereafter.


3.  The parties shall be entitled to discovery as ordered by the arbitrator;
however, it is the intention of the parties that any such discovery be limited
in scope in order to reduce the cost and burden to the parties. The arbitrator
shall take this intention into account when ordering discovery so that any
discovery so ordered is narrowly-tailored to lead to relevant information while
minimizing the burden and cost of such discovery on the parties.


4.  The arbitrator will be empowered to award specific performance of the
Agreement, as well as compensatory damages, costs, and attorneys' fees to the
prevailing party, as the arbitrator deems appropriate. No punitive damages of
any kind shall be awarded.


5.               The arbitration shall be conducted in such a way that the
arbitrator issues a decision and award no later than six (6) months after
commencement of the arbitration.
 
 
 
 

--------------------------------------------------------------------------------


Exhibit D
Additional Agreements Still in Effect




None.